Citation Nr: 0623763	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  03-34 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
left rotator cuff tear, claimed as secondary to the 
service-connected residuals of a shell fragment wound of 
the left scapula.

2.  Entitlement to service connection for impotency.

3.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder, currently 
evaluated as 50 percent disabling.

4.  Entitlement to a temporary total rating based on 
convalescence from left shoulder surgery, pursuant to the 
provisions of 38 C.F.R. § 4.30 (2005).

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decision of the Department of Veterans 
Affairs (VA) Pittsburgh, Pennsylvania Regional Office (RO).  
The veteran testified at a hearing before a Hearing Officer 
at the RO in August 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2004 substantive appeal, the veteran indicated 
that he wanted to attend a videoconference hearing before a 
Veterans Law Judge at the RO.  The case must be remanded to 
afford the veteran the requested hearing.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.700 (2005).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

